131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vincent Canalli LEE, Appellant,v.Richard STINSON, Employee of the U.S. Real PropertyDisposal;  George PROCHASKA, Employee of the U.S. RealDistrict Court for the Western Property Disposal;  MarkDUFFY, Employee of the U.S. Real Property Disposal;  BlaineHastings, Employee of the U.S. Real Property Disposal;  GlenW. OVERTON, Employee of the U.S. Real Property Disposal, Appellees.
No. 96-4154WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 5, 1997Filed:  November 26, 1997

Appeal from the United States District Court for the District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Vincent Canalli Lee sued Richard Stinson and other officials of the General Services Administration (GSA) after Lee's unsuccessful effort to purchase the former federal building in Kansas City, Missouri.  The district court granted summary judgment in favor of the public officials.  After careful review of the record and the parties' briefs, we conclude that an extensive discussion is not warranted, and we also decline to consider the arguments Lee raises for the first time on appeal.  We believe the district court's decision is correct, and we affirm substantially for the reasons given by the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.